Per Curiam.

The appellant herein was one of the ¡tenants in the premises known as 15 Eldridge street, in this city, at the time the respondent, Isaac Fox, took summary proceedings to -recover the possession of the said premises from Katie Held. This appeal presents for determination the same question of law that was raised by the petition and answer in that case. Aaron Weiss and Katie Held.were tenants in the same building, at the same timó, and en-. joyed identical rights.
For the reasons stated in the opinion filed in the case of Isaac Fox against Katie Held, ante, page 184, the final order herein should be reversed, and a nev^ trial granted, with costs to the appellant to abide the event.
Present: Beekman, P. J., Gildersleeve and Giegerich, JJ.
Order reversed and new trial granted, with costs to appellant to abide event.